Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Felicia Y. Benjamin and Craig D. Benjamin appeal from the district court’s order denying relief on their action brought pursuant to the Truth in Lending Act, 15 U.S.C.A. § 1601 et seq. (West 2006 & Supp.2010). We have reviewed the record and the Appellants’ brief and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Benjamin v. Nationwide Lending Corp., No. 8:08-cv-02511-AW, 2010 WL 610768 (D. Md. filed Feb. 16, 2010 & entered Feb. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.